Case 21-30085-hdh11 Doc 115-1 Filed 02/08/21   Entered 02/08/21 13:34:21   Page 1 of 5




                     EXHIBIT 1
Case 21-30085-hdh11 Doc 115-1 Filed 02/08/21   Entered 02/08/21 13:34:21   Page 2 of 5




             5
Case 21-30085-hdh11 Doc 115-1 Filed 02/08/21   Entered 02/08/21 13:34:21   Page 3 of 5
Case 21-30085-hdh11 Doc 115-1 Filed 02/08/21   Entered 02/08/21 13:34:21   Page 4 of 5




         February 5, 2021




         February 5, 2021
Case 21-30085-hdh11 Doc 115-1 Filed 02/08/21   Entered 02/08/21 13:34:21   Page 5 of 5
